Citation Nr: 1230799	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  01-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for ingrown toenail of the left great toe, to include as secondary to the service-connected left foot disability.

3.  Entitlement to an effective date earlier than June 26, 2000, for grant of service connection for a psychiatric disability.

4.  Entitlement to an effective date earlier than December 23, 2004, for grant of service connection for a lumbosacral spine disability.

5.  Entitlement to an effective date earlier than December 28, 2006, for grant of service connection for a left knee disability.

6.    Entitlement to an effective date earlier than June 20, 2009, for grant of individual unemployability.

7.  Entitlement to an effective date earlier than June 20, 2009, for grant of Dependents Educational Benefits (DEA).

8.  Entitlement to a rating higher than 30 percent for the service-connected left foot disability.

9.  Entitlement to an initial rating higher than 50 percent for the service-connected left knee disability.

10.  Entitlement to an initial rating higher than 40 percent for the service-connected lumbosacral spine disability.

11.  Entitlement to an initial rating higher than 50 percent for the service-connected psychiatric disability.

12.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following VA treatment for the service-connected left foot disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to January 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied the Veteran's request to reopen a claim of service connection for ulcers.  Also on appeal are a January 2009 RO rating decision that granted service connection for a lumbosacral spine disability and assigned an initial rating of 40 percent effective from December 23, 2004; a March 2009 RO rating decision that continued the current rating for a left foot disability, denied convalescent benefits for left foot surgery and granted service connection for left knee disability with a 10 percent initial rating effective from December 28, 2006; an August 2009 RO rating decision that denied service connection for ingrown toenail; a September 2009 RO rating decision that granted TDIU effective from June 20, 2009; a March 2010 RO rating decision that granted DEA benefits effective from June 20, 2009; and, an April 2011 RO rating decision that granted service connection for a psychiatric disability and assigned an initial rating of 50 percent effective from June 26, 2000. 

In March 2003 the Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO; a transcript of that hearing is of record.  In January 2008, the Veteran was notified that the VLJ who presided at the hearing is no longer employed by the Board, and that the Veteran was entitled to another hearing before a currently active VLJ.  The Veteran responded in March 2008 that he does not want an additional hearing.

The Board previously issued decisions in November 2005 and August 2008 denying service connection for ulcers; both of those decisions were vacated and returned to the Board by the United States Court of Appeals for Veterans Claims (Court) pursuant to Joint Motions for Remand by the parties.

The appeal has been remanded to the RO for further development on numerous occasions, most recently in February 2010.  

The issue of entitlement to service connection for ingrown toenail of the left great toe is addressed in the Remand section that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not have ulcers in service and does not have a current chronic ulcer disease; after service he developed gastritis and gastroesophageal reflux disease that are not etiologically related to service. 

2.  Service connection for depression was denied in a rating decision in February 1992; the Board found in a previous decision that the February 1992 rating decision had become final.

3.  On June 26, 2000, the Veteran submitted a request to reopen the previously-denied claim for service connection for an acquired psychiatric disorder, and service connection was eventually granted effective from that date by an RO decision in April 2011.

4.  There were no formal or informal claims for service connection for a psychiatric disorder received between February 1992 and June 2000, and the new and material evidence to reopen this claim did not consist of service department records.

5.  Service connection for a back condition as secondary to the service-connected left foot disability was denied by unappealed rating decisions in January 1993 and June 1995; reopening of the claim was subsequently denied in an unappealed rating decision in February 2001.

6.  On December 23, 2004, the Veteran filed a request to reopen the previously-denied claim of service connection for a lumbosacral spine disability, and service connection was eventually granted effective from that date by an RO decision issued in January 2009.

7.  There were no formal or informal claims for service connection for a lumbosacral spine disorder received between February 2001 and December 2004, and the new and material evidence to reopen this claim did not consist of service department records.

8.  On December 28, 2006, the Veteran filed a claim for service connection for a left knee disability, and service connection was eventually granted effective from that date by a rating decision in March 2009.

9.  There were no unresolved claims for service connection for a left knee disability prior to December 28, 2006.

10.  Prior to June 20, 2009, the preponderance of the evidence shows that the Veteran's service-connected disabilities alone, when taken in conjunction with his education and occupational experience, were not shown to have precluded him from obtaining or maintaining substantially gainful employment.   

11.  The Veteran did not have a permanent and total service-connected disability prior to June 20, 2009, the date his TDIU became effective.  

12.  The service-connected left foot disability is manifested by a severe level of disability but does not approximate actual loss of use of the foot.  

13.  From December 28, 2006, the service-connected left knee disability has been manifested by limitation of extension greater than 45 degrees and limitation of flexion to 30 degrees, with pain on motion but no instability or ankylosis.

14.  From December 23, 2004, the service-connected lumbosacral spine disability has been manifested by limitation of motion with pain on motion; the spine was not unfavorably ankylosed and there were no qualifying incapacitating episodes of intervertebral disc syndrome.
15.  Resolving all reasonable doubt in his favor, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

16.  Resolving all reasonable doubt in his favor, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

17.  From June 26, 2000, to June 4, 2010, the service-connected psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

18.  From June 4, 2010, the service-connected psychiatric disability has been manifested by occupational and social impairment in most areas but not by total occupational and social impairment.

19.  There is no documentation of surgery on the left foot during the appeal period that required convalescence.   


CONCLUSIONS OF LAW

1.  An ulcer disorder or other digestive disorder is not due to or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for an effective date earlier than June 26, 2000, for grant of service connection for a psychiatric disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

4.  The criteria for an effective date earlier than December 23, 2004, for grant of service connection for a lumbosacral spine disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

5.  The criteria for an effective date earlier than December 28, 2006, for grant of service connection for a left knee disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

6.  The criteria for an effective date earlier than June 20, 2009, for the TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

7.  The criteria for award of DEA benefits prior to June 20, 2009, are not met.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. §§ 21.3040, 21.3046 (2011). 

8.  The criteria for an initial rating higher than 30 percent for the service-connected left foot disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5284 (2011).

9.  The criteria for an initial rating higher than 50 percent for limitation of extension of the left knee are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5261 (2011).

10.  The criteria for a concurrent initial rating of 20 percent, but not more, for limitation of flexion are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5260 (2011).

11.  The criteria for an initial rating higher than 40 percent for the service-connected lumbosacral spine disability are not met.  §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5239, 5243 (2011).

12.  The criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).

13.  The criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).

14.  The criteria for a rating of 70 percent for the service-connected psychiatric disability, but not more, were met effective from June 4, 2010, but not before.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9434 (2011).

15.  The criteria for payment of total disability rating for convalescence following reported surgical treatment for the service-connected left foot disability are not met.   
38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fully compliant with the VCAA was not provided to the Veteran prior to the October 2000 rating decision on appeal.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In regard to the other issues on appeal, the RO provided the Veteran with notice compliant with the VCAA prior to issuance of the rating decisions in January 2009, March 2009, August 2009, September 2009, March 2010 and April 2011.

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  He was afforded a Board hearing in March 2003.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding the history of the claimed ulcer disorder and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional treatment records not associated with the file.  Moreover, neither the Veteran nor his current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his claimed ulcer disorder).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal.  The Board remanded the issues of service connection for an ulcer disorder for VA examination, which was performed in July 2010; the Board has reviewed the examination report and finds the RO substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   As noted in detail below, the Veteran has asserted dissatisfaction with that examination, but the Board has found the Veteran's complaints to be not persuasive.  See Hilkert v. West, 12 Vet. App. 145 (1999), holding that the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  

Neither the Veteran nor his current representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a presumptive basis for peptic ulcers (gastric or duodenal) that become manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a).

A note to 38 C.F.R. § 3.309(a) states that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service connection for ulcers 

Service treatment records (STRs) show the Veteran complained in November 1979 of stomach pain that was not diagnosed at the time.  In March 1980 he was treated for abdominal pains of unknown etiology; the treatment note indicates the Veteran reported chronic intermittent abdominal pain since childhood.  An abdominal radiographic series was administered that shows no acute bowel obstruction.  In June 1980 he complained of stomach cramps; he again endorsed having had abdominal spasms since childhood and the clinical impression was rule out gastritis.    

In a self-reported Report of Medical History in September 1980, prepared in conjunction with his separation examination, the Veteran denied history of frequent indigestion or of stomach, liver or intestinal troubles.  The corresponding Report of Medical Examination shows clinical evaluation of the abdomen and viscera as "normal." 

The Veteran was discharged from service in January 1981.  There is no indication of any treatment for digestive complaints suggestive of an ulcer within the first year after his discharge from service.

A VA treatment note in September 1991 shows a diagnosis of gastritis secondary to acute and chronic alcoholism.  The Board notes that service connection for alcoholism was denied by the Board in a decision issued in November 2005.  As such, alcoholism cannot be the primary disability for which gastritis can be service-connected on a secondary basis.  

The Veteran had an original VA general medical examination in November 1991, during which he reported occasional symptoms of diarrhea, gaseous distention, and intermittent pyrosis with epigastric burning discomfort.  Clinical examination of the digestive system was grossly normal, and the report is silent in regard to any currently diagnosed digestive disorder.

In March 1993 the Veteran was admitted to the VA hospital for inpatient detoxification for drug and alcohol abuse.  The Veteran endorsed a history of peptic ulcer disease (PUD) and being treated with over-the-counter antacid, although he denied current symptoms of abdominal pain, nausea or vomiting.  Inpatient treatment notes are silent in regard to any current diagnosed digestive disorder, and indicate that a normal diet was provided.

In February 1994 and again in September 1994 the Veteran was readmitted to the VA hospital for inpatient detoxification for polysubstance abuse.  The Veteran had no dietary restrictions, and there is no indication of current digestive problems.

The Veteran had a VA upper gastrointestinal (UGI) series with barium swallow in October 1994 that was normal.  The interpreting physician specifically noted there was no evidence of hiatal hernia, gastroesophageal reflux or chronic or active ulcer disease.

The Veteran had a VA history and physical (H&P) examination in December 1994 in conjunction with entry into the substance abuse program.  In addition to describing a long history of polysubstance abuse, the Veteran described having a medical history of status post PUD.  Gastrointestinal examination showed no nausea, vomiting, diarrhea or melena, and examination of the abdomen was normal.  The clinical impression in relevant part was status post PUD.

The Veteran underwent VA detoxification again in January-February 1997 for alcohol and polysubstance abuse.  During his inpatient treatment the Veteran exhibited drug-seeking behavior.  He reported side effects of ibuprofen, including "possibly" having PUD resulting from the same.  The Veteran also appeared to be manipulating symptoms of vomiting and nausea but was never found to actually have such symptoms.  The relevant diagnosis was questionable history of gastritis/side effects of ibuprofen as per history.

A VA medical certificate in April 1997 states the Veteran presented complaining of epigastric pain for the past week.  He was noted to have a history of alcohol abuse.  Clinical examination of the abdomen was grossly normal; the clinical impression was PUD.  However, VA radiological study conducted in April 1997 to rule out ulcer disease returned a normal study, with no definite abnormalities noted. 

Thereafter, a September 1997 VA treatment note shows the Veteran had been hospitalized at Louisiana State University (LSU) Medical Center for chronic liver disease secondary to alcohol and for esophageal varicosal bleeding.  The clinical impression was alcohol liver disease/esophageal [illegible] stable.

The Veteran was treated by VA in May 1999 for chronic gastric discomfort.  The treatment note, which is barely legible, appears to state RTC (return to clinic) gastritis.

The Veteran underwent VA detoxification in April 2000.  The treatment note states past medical history of ulcer and at the time of admission the Veteran complained of stomach pain and stated, "I have an ulcer."   However, the inpatient treatment notes are silent in regard to any special dietary requirements or any clinical observation of gastric distress. 

The Veteran testified before the Board in March 2003 that he was diagnosed with ulcers in service and had been continuously on ulcer medication since service.  He stated that pain medication he took for his physical disabilities aggravated his stomach.

The Veteran presented to the VA outpatient clinic in October 2008 complaining of increased reflux.  Examination of the abdomen was negative for nausea, vomiting, diarrhea or constipation, and the Veteran denied melena.  The clinical impression was gastroesophageal reflux disease (GERD).

The Veteran had a VA general medical examination in June 2009 for the specific purpose of determining whether he was unemployable due to service-connected disabilities.  In regard to digestive symptoms, the Veteran endorsed history of nausea, constipation and heartburn; he denied vomiting, diarrhea, indigestion or regurgitation.  The examiner noted documented history of esophageal reflux, controlled by medication, and constipation controlled by stool softeners.  

The Veteran had a VA examination of the stomach and digestive system in July 2010; the examiner reviewed the claims file and noted the relevant medical documents in detail.  The Veteran asserted he developed nausea in service and was found at the time to have an ulcer; he continued to have an upset stomach and heartburn with occasional vomiting.  Examination showed abdominal tenderness; UGI was negative, to specifically include no gastric ulcer or neoplasm.  The examiner diagnosed no evidence of gastric  ulcer disease, history of gastritis secondary to alcohol abuse, normal  UGI and no evidence of current or chronic ulcer disease or gastritis disability.

The examiner stated that the Veteran's record clearly reveals a long history of alcoholism during and after service, and several treatments for abdominal pain that continued after service.  Per the Veteran's report, he discontinued alcohol use in 2000.  Given the current normal UGI, the examiner stated an opinion that gastritis was due to alcoholism and was not currently present; there was also no evidence of current or chronic ulcer disease.  As rationale, the examiner stated that gastritis is an inflammation of the lining of the stomach having many possible causes, but the main acute cause is excessive alcohol consumption.  Alcohol consumption does not cause chronic gastritis but can erode the mucosal lining of the stomach.  

Following the examination cited above, the Veteran submitted a letter in July 2010 asserting the examination was inadequate because the examiner had mischaracterized him as a female (AAF); had evidently not reviewed all 9 volumes of  his claims file; had omitted to mention that the Veteran was clinically diagnosed with PUD; had misquoted the Veteran as having endorsed stomach symptoms during childhood or drinking since age 18; had neglected to mention the Veteran's current stomach complaints (burning, stabbing, pins-and-needles pain); and, had mischaracterized a current negative UGI as indicating no previous ulcer.

Similarly, a July 2010 letter purportedly from the Veteran's mother states that Veteran never had stomach problems as a child, only began drinking after entering the service (not at age 18) and continued to have stomach problems after service.  A July 2010 letter purportedly from the Veteran's spouse states she knows that the Veteran's stomach problems are not due to alcohol because he stopped drinking in 2002 but continues to have the same problems to this day.

On review of the evidence above, the Board finds out the outset that there is no competent evidence of record showing an ulcer during or after service.  Although the Veteran asserts he was diagnosed with an ulcer during service, no ulcer is documented in STRs, and his normal examination on discharge from service is inconsistent with such diagnosis.  The file shows clinical references after service to a history of PUD based on the Veteran's reports, but the Board can find no actual medical diagnosis of any gastric or peptic ulcer after service.  In fact, every diagnostic specifically performed to determine whether an ulcer was present (UGI in October 1994, radiograph in April 1997 and UGI in July 2010) was negative for ulcer.

The Veteran has presented lay evidence in the form of his testimony before the Board and his correspondence to VA, and correspondence from family members, all asserting that he had an ulcer in service and has had a continuing ulcer after service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the UGIs cited above demonstrate conclusively that the Veteran has not had an ulcer continuously since service and must be afforded more probative value than the symptom-based lay opinions.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly considered whether service connection is warranted for a digestive condition other than ulcer.  In this case, the Veteran has been treated for digestive problems since service variously diagnosed as GERD or gastritis.  

The Board notes at this point that the Veteran was treated for digestive problems during service that were diagnosed as "rule out gastritis" but his separation examination shows normal digestive system.  There is no medical evidence showing that the Veteran's disorders after service, however diagnosed, are etiologically related to service.  In fact, the only medical opinions regarding etiology attribute such disorders to alcoholism (see VA treatment note in September 1991 and VA examination in July 2010).          

In sum, the Board has found the Veteran did not have ulcers in service and has not shown ulcers after service.  The Veteran has shown digestive disorders including GERD and gastritis after service, but competent and uncontroverted medical opinion of record associates such disorders with history of alcoholism; there is no competent medical evidence showing the disorders to be etiologically related to service.

In regard to the Veteran's assertions that the VA examination of July 2010 was inadequate, the Board notes the Veteran mischaracterized the examination report in several respects.  The examiner misidentified the Veteran as an AAF, but referred to the Veteran as "he" throughout the report so the AAF designation is clearly a simple typographical error.  While the Veteran asserts the examiner could not have reviewed the entire 9-volume claims file, the examiner cited the Veteran's history in sufficient detail to show that the file was indeed reviewed prior to the preparation of the report.  The examiner's notations that the Veteran began drinking at age 18 and had digestive problems in childhood were not based on anything the Veteran reported to the examiner, but rather were a straightforward recitation of what the Veteran reported to medical providers during service, and were clearly identified as such.  Although the Veteran asserts the examiner ignored diagnosis of PUD that was documented in the record, as noted above the Board is also unable to find such diagnosis.  Finally, in regard to the contentions of the Veteran that the examiner ignored or mischaracterized his current symptoms, the examiner in fact clearly noted the Veteran's current subjective symptoms in the examination report.  

The Board acknowledges the contention of the Veteran's mother that the examiner was incorrect in attributing the Veteran's gastritis to alcoholism because symptoms persisted even though the Veteran had stopped drinking in 2002.  This is a medical conclusion that Veteran's mother, as a layperson, is not qualified to make.  See Jandreau.  Further, the examiner explained that while alcohol abuse does not cause chronic gastritis, it does erode the mucosal lining of the stomach.  Accordingly, the conclusions of the examiner are supported by the rationale associated with the examination report.  As such, the Board finds that the preponderance of the evidence shows that the Veteran does not have an ulcer disorder or other chronic digestive disorder that is related to service.  Accordingly, his claim must be denied.

Entitlement to Earlier Effective Date

Applicable Laws and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Evidence and Analysis

Effective date of service connection for a psychiatric disability

The Veteran submitted a claim for service connection for "depression" in November 1991.  A VA general medical examination in September 1991 reflects a diagnosis of intermittent depression and past history of multiple substance abuse.  The RO denied service connection for depression by a rating decision in February 1992; the Veteran did not appeal.  A decision by the Board in February 2010 held that this decision was final.

The file does not show the Veteran filed a new formal claim for service connection for a psychiatric disorder prior to June 21, 2000, and there are no medical records or other documents constituting an informal claim.  The treatment notes that were added to the file between February 1992 and June 2000 predominantly related to treatment for substance abuse, which is not a disorder for which service connection can be considered and for which service connection has specifically been denied.  

The Veteran's formal request for service connection for posttraumatic stress disorder (PTSD) was received by the RO on June 21, 2000; the Board held in February 2010 that the Veteran had presented new and material evidence in support of a claim for an acquired psychiatric disorder, however diagnosed, and service connection for mood disorder was eventually granted by an RO rating decision in April 2011, effective from the date of the reopened claim in June 2000.

In its February 2010 decision reopening the claim (which also reopened the previously-denied claim for  ulcers), the Board stated that the new and material evidence included service personnel records in addition to VA and private treatment records and lay evidence.  The Board has carefully considered whether the inclusion of service personnel records entitles the Veteran to an effective date of the original claim (1991) but finds it does not.  The Board specifically reopened the claim for psychiatric disorder based on lay evidence provided by the Veteran discussing the continuity and etiology of the claimed psychiatric disorder, including his testimony before the Board in March 2003.  The newly-received service personnel records are silent in regard to any psychiatric disorder in service and thus played no role in the Board's decision to reopen the claim or in the RO's eventual decision to grant service connection.  Further, the Board's finding that the February 1992 rating decision had become final shows conclusively that the decision to reopen was not based to any degree on the newly-received service department records, since otherwise the Board would have found the February 1992 decision to not have been final. 

As noted above, the effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim; see 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the date of receipt of the reopened claim is June 21, 2000.  That date is accordingly the appropriate date for service connection to be effective.

Based on the evidence and analysis above, the Board finds the criteria for effective date earlier than June 21, 2000, for service connection for a psychiatric disorder are not met.  Accordingly, the claim must be denied.
  
Effective date of service connection for a lumbosacral spine disability

Service connection for a back condition as secondary to the service-connected left foot disability was denied by an RO rating decision in January 1993.  The Veteran did not appeal.

Thereafter, an RO rating decision in June 1995 considered the issue of service connection for chronic lower back pain as secondary to the service-connected left foot disability on the merits, and denied the claim as not well-grounded.  Again, the Veteran did not appeal.

The RO issued a rating decision in February 2001 that denied reopening of the claim for service connection for a lumbar spine disorder as secondary to the service-connected left foot disability, based on a determination that new and material evidence had not been received.  The Veteran did not appeal.

Private treatment records from Rapides Hospital, dated in November 1992 but received by the RO in April 2002; show the Veteran had no back problems until he was injured at his workplace in August 1992.  This medical evidence does not constitute an informal claim for service connection, since it in fact shows the disorder became manifest a decade after discharge from service. 
 
VA outpatient treatment notes thereafter show intermittent complaint of back pain (e.g., treatment notes in November 2003 and April 2004) but do not constitute an informal claim for service connection because nothing in those notes implies a relationship between a current back disorder and service or the service-connected left foot disability.

A VA podiatry clinic note dated in May 2003 states the Veteran's multiple foot surgeries had caused residual foot pain that altered his gait and caused back pain, which would more than likely be permanent.  

The Veteran filed a request to reopen the claim that was received by the RO on December 23, 2004.  Thereafter, a VA podiatrist issued an opinion in June 2007 that the Veteran's multiple foot surgeries over the years had left him with a painful abnormal gait that could definitely lead to ankle, knee and lower back pain.  The Board found in it decision in August 2008 that this VA opinion constituted new and material evidence to reopen the claim, reopened the claim and remanded the case to the RO for further development and adjudication of the merits.  The RO eventually granted service connection effective from December 23, 2004.

As noted above, the effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim; see 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the date of receipt of the reopened claim is December 23, 2004.  In this regard, the Court has noted that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12Vet. App. 377, 382 (1999).  That date is accordingly the appropriate date for service connection to be effective.

Based on the evidence and analysis above, the Board finds the criteria for effective date earlier than December 23, 2004, for service connection for a lumbosacral spine disorder are not met.  Accordingly, the claim must be denied.

Effective date of service connection for a left knee disability

An RO rating decision in June 1995 denied service connection for arthritis of the left knee as secondary to the service-connected left foot disability based on a determination that the claim was not well-grounded (a VA examination in December 1994 had found no abnormality of the left knee).  The Veteran did not appeal.  In July 1998 and February 2001 the RO issued rating decisions that denied reopening of the previously-denied claim based on a determination that new and material evidence had not been received.  He did not appeal those decisions.

Prior to the expiration of the applicable appellate period, VA did not receive any new and material evidence relevant to this claim, to include submissions from the Veteran and private or VA treatment records; therefore the determinations became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

A VA orthopedic note dated in January 2002 reflects a history of left knee pain "for many years" but stated that physical examination with arthroscopy did not lead to a specific diagnosis of the knee.  

Private treatment notes apparently from St. Francis Cabrini Hospital, dated in December 1997 but received by the RO in February 2002, state that the Veteran had injured his left knee in a workplace injury in August 1997 for which he underwent surgery.  Thereafter, a private medical treatment note dated in April 1998 showed the Veteran reinjured his left knee in a motor vehicle accident in April 1998, with continuous left knee pain thereafter.  

VA outpatient treatment notes thereafter show intermittent complaint of left knee pain (e.g., treatment notes in November 2003) but do not constitute an informal claim for service connection.  Lalonde.

The file contains a February 2005 VA podiatry clinic note in which the Veteran asserted to the clinician that his current low back pain was due to his service-connected left foot disability, and he made the same assertion in a May 2005 VA physical medicine and rehabilitation (PM&R) treatment note.  

The Veteran filed a new claim for service connection for a left knee disorder that was received by the RO on December 28, 2006.  The RO did not consider whether new and material evidence had been received, but instead developed the claim de novo and issued a rating decision in March 2009 that granted service connection effective from December 28, 2006, the date the claim was received.

As noted above, in an original claim for service connection, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case the previous rating decisions in June 1995, July 1998 and February 2001 are final.  See 38 C.F.R. § 20.302.  There are no formal or informal claims for service connection prior to December 28, 2006.  Accordingly, that is the appropriate effective date for service connection, per 38 C.F.R. § 3.400; see also Lalonde.

Based on the evidence and analysis above, the Board finds the criteria for effective date earlier than December 28, 2006, for service connection for a left knee disorder are not met.  Accordingly, the claim must be denied.

Effective date of TDIU and DEA

Applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that may be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the earliest date as of which, within the one year prior to the filing of a formal claim for TDIU, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

However, because it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore, 1 Vet. App. 356 (considering Veteran's master's degree in education and his part-time work as a tutor).

A dependent's entitlement to DEA is derived inter alia from a veteran who has a permanent and total service-connected disability.  Thus, since the Veteran does not have a permanent and total rating for any service-connected disability, the effective date for eligibility for DEA will be the same as his effective date for eligibility for TDIU rating.  

The Veteran's educational and industrial background was demonstrated in a VA psychology note dated in April 2000 stating he was high school graduate and had an associate degree in criminal justice.  The Veteran had been unemployed since 1999; his previous employment was seven years in construction, five years as a security guard and three years as a truck driver.  Thereafter, the Veteran obtained a four-year college degree in August 2005.

The Veteran submitted a claim for TDIU in April 2003 in which he asserted he had not worked since June 1997 due to his service-connected left foot, left knee and back disabilities.  However, a VA examination of the joints in May 2003 resulted in a medical opinion asserting that the Veteran's service-connected disabilities and his nonservice-connected disabilities did not prevent the Veteran from being gainfully employed.  The RO thereupon issued a rating decision in September 2003 denying entitlement to a TDIU and to DEA; the Veteran did not appeal.

The file contains an independent medical evaluation by private physician Dr. Stephen S. Nason dated in March 2007, which states the Veteran had been injured in a workplace accident (motor vehicle accident while employed as a truck driver) in August 2005.  The accident resulted in injuries to the neck and shoulder, as well as to the (service-connected) lower back and left knee.  Dr. Nason stated the prospects were poor for the Veteran to return to work in any capacity.

The file contains a lay statement purportedly by the Veteran's spouse and dated in June 2007, asserting the Veteran was unable to work due to problems with his legs, foot and lower back.  A June 2007 statement purportedly by J.N., a licensed professional nurse (LPN), also asserts the Veteran had been unable to hold gainful employment over the years.

In October 2008 the Veteran presented to the VA vocational guidance counselor stating he had recently been fired from his job working with juvenile probation; he did not provide a reason for being fired.  He also stated his commercial drivers license (CDL) had expired and he was attempting to get it reinstated.

The Veteran had a VA examination of the spine in December 2008 in which he asserted he had not been gainfully employed since 1996.

The Veteran had a VA examination of the joints in March 2009 in which he reported working part-time as a driver for Gritten Shuttle Service when needed, and the examiner noted that the Veteran was currently employed.  The Veteran reported that he had missed four weeks of work during the past 12 months due to the service-connected low back and left knee disabilities.  

The Veteran submitted a new formal claim for TDIU on April 17, 2009, which was denied by an August 2009 rating decision that determined the Veteran was not shown to be unemployable.  Thereafter, the Veteran submitted new evidence the same month that the RO characterized as a new claim for TDIU.  The September 2009 rating decision on appeal thereupon granted entitlement to a TDIU effective from June 20, 2009, based on a determination that such date was the date on which the Veteran had actually become unemployable.

In his April 2009 claim for TDIU the Veteran reported he had last worked full-time in October 2000.  He also reported he was currently working for Gritten Shuttle Services as a taxi driver, working 32 hours per week and earning at most $900.00 per month; he had been at that job since November 2008 and had lost two months of work due to illness.  The Veteran asserted he could no longer work in any job because of his left foot, left knee and back disabilities. 

In May 2009 Gritten Shuttle Service responded to an inquiry from the RO by stating that the Veteran was currently working 36+ hours per week and had lost no time during the last 12 months due to disability.  Per payroll records provided by Gritten Shuttle, during the period from January 1, 2008, to May 15, 2009, the Veteran worked 756 hours at $7.50 per hour; he made $5,678.40 during that 22-week period, for an average of $258.10 per week, or $1,032.49 per month.  

The Veteran had a VA general medical examination in June 2009 for the specific purpose of determining whether he was unemployable due to service-connected disabilities.  The examiner reviewed the Veteran's medical record and claims file.  The Veteran complained that he could only walk a few yards and could only stand a few minutes; prolonged sitting caused pain in the buttocks and prolonged standing caused pain in the feet.  He reported constant back pain and foot pain, with only minimal relief by medication.  The examiner noted the Veteran to be currently employed as a driver, but stated the Veteran was unable to maintain employment due to drowsiness caused by his pain medications.  The examiner stated the Veteran was unable to perform sedentary or physical labor, citing his report that he could not work as a driver because his use of narcotic pain medications disqualified him from operating motor vehicles due to his lack of alertness; also, the Veteran reported falling asleep in his vehicle while waiting for passengers.  Further, his weakness and stooped posture rendered him unable to perform physical labor.   

Thereafter, the Veteran submitted a letter received in August 2009 stating he had been advised by the VA examiner to quit work because he was placing himself and everyone else in danger; he accordingly quit work on June 19, 2009.  A letter from Gritten Shuttle Service confirms the Veteran was released from work on June 19, 2009, based on his assertion that his doctor did not want him to drive.  

To show entitlement to a TDIU, there must be cogent evidence of unemployability in the record. See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case is shown to have been employed at Gritten Shuttle Service until he was discharged on June 19, 2009.  Payroll documents provided by Gritten Shuttle Service show that during the 24-week period between January 1, 2008, and May 15, 2008, the Veteran worked a total of 756 hours (an average of 34 hours per week), for which he received $7.50 per hour.  Given that the Veteran's pay exceeded the then-current Federal minimum wage of $7.25 per hour, the Board finds that the Veteran's employment with Gritten Shuttle Service constituted gainful employment until such employment was terminated on June 19, 2009.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  

Accordingly, the preponderance of the evidence of record establishes that the currently-assigned effective date of June 20, 2009, for award of a TDIU and DEA is appropriate, and the claim for earlier effective date must be denied.

Evaluation of Service-Connected Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it might be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation of Diagnostic Code 5165 (amputation at lower level permitting prosthesis).  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above-the-knee amputation elective level.  38 C.F.R. § 4.68.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Evidence and Analysis

Schedular evaluation of left foot disability 

The Veteran's left foot disability is manifested by an orthopedic disability and also by a scar, rated as a skin disability.  The scar is separately rated as 10 percent disabling, and that evaluation is not on appeal before the Board.  Accordingly, the discussion below will address the orthopedic disability only.

The Veteran's left foot orthopedic disability has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  Under these criteria, a 10 percent rating is assigned for "moderate" disability, a 20 percent rating is assigned for "moderately severe" disability and a 30 percent rating is assigned for "severe" disability.  
  
The Board notes at this point that there is no diagnostic code in the rating schedule that provides for a rating higher than 30 percent for a disability of one foot.  Thus, the only way to obtain a schedular rating higher than 30 percent under any applicable diagnostic code is to show a disability picture approximating loss of use of the foot, which warrants a 40 percent rating.

Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with a suitable prosthetic appliance.  Such determination is made based on the actual remaining function of the foot, such as balance and propulsion.  38 C.F.R. § 4.63.

In November 2008 the Board issued a decision denying an increased rating in excess of 30 percent for the left foot disability.  In that decision the Board considered evidence up to and including a VA examination of the foot in May 2007.  The discussion below will consider evidence of symptomology that has been added to the record since the Board's decision in November 2008.

The Veteran had a VA general medical examination in June 2009 for the specific purpose of determining whether he was unemployable due to service-connected disabilities.  In regard to the left foot disability, the Veteran complained of constant pain in the foot at 8-9/10 severity and unrelieved by medication.  The Veteran asserted he was unable to sleep due to the pain.  The Veteran was noted to walk with a forward-leaning posture and an antalgic gait, using a cane.  On examination the left foot showed callus, tenderness and rigidity.  The examiner described a "mild" deformity of the foot or toes.

The examiner diagnosed post-operative residuals, status post bunionectomy from hallux valgus, left foot, status post fusion, first MTP joint to include calluses.  The examiner stated this disability caused serious impairment of occupational function due to decreased mobility and pain.  In regard to ADLs, the disability prevented chores, shopping, exercise, sports and recreation; caused moderate impairment of traveling; caused mild impairment of bathing, dressing, toileting and grooming; and, caused no impairment of feeding.

The Veteran presented to Lafayette Bone and Joint Clinic in July 2009 for follow-up of his disorders associated with the neck, right shoulder, back, bilateral legs and knees and left foot and ankle.  The Veteran generally complained of constant aching, throbbing, burning, tingling, stabbing, catching, grinding, sharp and dull symptoms.  Pain was aggravated by walking, lying down, bending, stooping, sitting, standing, lifting, depression, tension, anxiety or climbing stairs.  The examiner made no specific observations relating to the left foot.   

The file contains Statements in Support of Claim dated in May 2009 and August 2009 purportedly written by the Veteran's spouse, asserting the Veteran's left foot, left knee and low back disabilities cause him difficulty in sleeping, doing chores, dressing and moving around.   Similarly, an August 2009 Statement in Support of Claim purportedly by the Veteran's stepson, asserts the Veteran's left foot, left knee and low back disabilities had become progressively worse, and that the Veteran required help from his spouse.   

On review of the evidence above, the Board finds the Veteran is shown to have a severe disability of the foot, as shown by his many surgeries, his documented antalgic gait and his chronic foot pain requiring prescription-strength pain medication.  Thus, the schedular criteria for the currently-assigned 30 percent rating are met.  However, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's disability picture approximates loss of use of the foot, as required for the higher 40 percent rating.  While the foot is demonstrably painful, the Veteran is able to use the foot to at least some degree for standing, balance and propulsion; thus, the level of disability does not approximate one in which the Veteran would be equally well served by an amputation stump with prosthetic appliance.  See 38 C.F.R. § 4.63.

VA must consider the applicability of regulations relating to pain.  VA must particularly consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca, 8 Vet. App. 202, discussing 38 C.F.R. §§ 4.40 and 4.45.  In this case, the left foot disability is not based on limitation of motion, but rather has been characterized as "severe" based on pain and associated loss of function due to pain.  Accordingly, consideration of functional limitations does not show entitlement to a higher rating.

The Board has considered the lay evidence offered by the Veteran during the course of the appeal, including his correspondence to VA and his statements to various medical providers, as well as the letters from the Veteran's spouse and stepson.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Similarly, a layperson can certainly provide an eyewitness account of a Veteran's visible symptoms.  However, even affording these lay statements full competence and credibility, they do not establish that the Veteran's left foot disability approximates loss of use of the foot, and accordingly do not show entitlement to a rating higher than 30 percent. 

In sum, the Board has found the criteria for a rating higher than 30 percent have not been met at any time during the course of the appeal.  Accordingly, a higher rating, to include as a "staged" rating, is not warranted.  Hart, 21 Vet. App. 505. 

Schedular initial evaluation of left knee disability

The Veteran's left knee disability has been rated under the criteria of 38 C.F.R. § 4.71a, DC 5261 (limitation of extension of the leg).  Under those criteria, a noncompensable rating is assigned if extension is limited to 5 degrees; a 10 percent rating is assigned if extension is limited to 10 degrees; a 20 percent rating is assigned if extension is limited to 15 degrees; a 30 percent rating is assigned if extension is limited to 20 degrees; a 40 percent rating is assigned if extension is limited to 30 degrees; and, a 50 percent rating is assigned if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).  Under the criteria of DC 5260, a noncompensable rating is assigned if flexion is limited to 60 degrees; a 10 percent rating is assigned if flexion is limited to 45 degrees; a 20 percent rating is assigned if flexion is limited to 30 degrees; and, a 30 percent rating is assigned if flexion is limited to 15 degrees.  

Also relevant to ROM of the knee, ankylosis of the knee is rated under the provisions of DC 5256.  A rating of 30 percent is assigned for favorable ankylosis in full extension (0 degrees) or in slight flexion between 0-10 degrees.  A rating of 40 percent is assigned for ankylosis in flexion between 10-20 degrees.  A rating of 50 percent is assigned for ankylosis in flexion between 20-25 degrees.  A rating of 60 percent is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a "slight" degree, a 20 percent evaluation for impairment to a "moderate" degree, and a 30 percent evaluation for impairment to a "severe" degree.  38 C.F.R. § 4.71a, DC 5257.
  
Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Service connection for this disability has been in effect since December 28, 2006.

The Veteran had a VA X-ray of the left knee in February 2007 that showed minor degenerative spurring of the articular margins in the left femur and patella; joint spaces appeared normal.

The file contains an independent medical evaluation by private physician Dr. Stephen S. Nason dated in March 2007, which states the Veteran had been injured in a workplace accident (motor vehicle accident while employed as a truck driver) in August 2005, resulting in new injuries to the left knee due to hitting his knee against the steering wheel or dashboard.  The Veteran complained of occasional swelling of the knee and popping on a regular basis.  The Veteran ambulated full-time with a can in the right hand.  Examination of the knee showed no effusion and full ROM.  There was good stability in all directions, although there was tenderness to palpation and mild crepitation.  Strength was satisfactory but difficult to measure because the Veteran declined to give full effort.  MRI of the knee showed signs of mild chondromalacia with small effusion; there were no meniscal tears or ligament injuries noted.  Dr. Nason's impression was left patella femoral chondromalacia.  With regard to causality, Dr. Nason stated the worsening of the Veteran's patella femoral chondromalacia was due to the motor vehicle accident.

Similarly, the Veteran was treated at Lafayette Bone and Joint Clinic during the period November 2007 to July 2009 for injuries associated with a work-related accident in August 2005, in which a truck he was driving flipped several times (the Veteran stated "something tore" in the left  knee).  The Veteran consistently complained of constant aching, throbbing, burning, tingling, stabbing, catching, grinding, sharp and dull symptoms of the joints (right shoulder, cervical spine, lumbar spine and left knee) beginning in August 2005.  Pain was aggravated by walking, lying down, bending, stooping, sitting, standing, lifting, depression, tension, anxiety or climbing stairs.  The examiner made no specific observations relating to the left knee other than noting the Veteran wore a left knee cage and showed pain on full extension; the knee was otherwise unremarkable.  

The Veteran had a VA examination of the joints in March 2009 in which he complained of popping and locking up of the knee, with pain.  He had attempted treatment with physical therapy, bracing, limitation of activity and injection of steroids, all with poor results.  The Veteran described instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and muscle spasms, all as associated with the knee disability.  He denied episodes of dislocation but endorsed locking episodes 1-3 times per month and endorsed redness, effusion and tenderness.  He reported severe flare-ups every 2-3 weeks, each lasting 1-2 days resulting in inability to function.  The Veteran stated an inability to walk more than a few yards or stand more than a few minutes.  He stated he always used a knee brace and cane.

On examination the Veteran walked with an antalgic gait but without evidence of abnormal weight-bearing.  The knee showed crepitus, tenderness, weakness and guarding of movement.   Weakness in extension was observed to increase with repetitive movement.  There was no instability or meniscus abnormality.  Initial ROM was flexion to 50 degrees and extension to -45 degrees; after repetitive movement ROM decreased to flexion of 30 degrees and extension of -55 degrees.  The Veteran was observed to need help rising from his chair due to left knee pain and weakness. X-ray showed only mild patellar spurring.  The examiner diagnosed patellofemoral pain syndrome and chondromalacia of the left knee.

In regard to functional limitation, the examiner stated the left knee disability caused significant occupational impact due to decreased mobility and problems with lifting and carrying, loss of strength, weakness, fatigue and difficulty reaching, all resulting in increased absenteeism (the Veteran reported having missed four weeks of work during the last 12 months due to knee and back  problems).  Other occupational problems were loss of mobility and coordination and limited standing.  In terms of activities of daily living (ADLs) the knee disability prevented recreation, sports and exercise; caused severe impairment of shopping; caused moderate impairment of driving; caused mild impairment of traveling, bathing, dressing and toileting; and, caused no impairment of grooming or feeding. 

The Veteran had a VA general medical examination in June 2009 to determine whether he was unemployable due to service-connected disabilities.  He was noted to walk with an antalgic gait.  The examiner made no clinical observations regarding the left knee, deferring to the joints examination in March 2009.  The examiner stated the left knee caused no occupational impairment or impairment of ADLs.

The Veteran presented to the VA emergency room in August 2009 complaining of left knee pain and associated inability to sleep.  On examination the left knee was painful with bending and weightbearing and was mildly tender on the joint line; there was no crepitus.  The clinical impression was tendonitis of the left knee.

The file contains a Statement in Support of Claim dated in August 2009 purportedly written by the Veteran's spouse, asserting the Veteran's left foot, left knee and low back disabilities cause him difficulty in sleeping, doing chores, dressing and moving around.   A contemporaneous Statement of the Case purportedly by the Veteran's stepson, in the identical handwriting, asserts the Veteran's left foot, left knee and low back disabilities had become progressively worse, and that the Veteran required help from his spouse.

On review of the evidence above, the Board notes the Veteran had full ROM in March 2007, per the treatment notes by Dr. Nason, but in March 2009 he had extension only to 55 degrees (0 degrees being normal) and flexion only to 30 degrees (90 degrees being normal), both after repetitive motion.  Under DC 5260, such limitation of flexion warrants a 20 degree rating; under DC 5261, such limitation of extension warrants a concurrent 50 percent rating.

Because the medical evidence of record disproves instability, rating under DC 5257 is not warranted.  Also, because the left knee is not ankylosed, rating under DC 5256 is not applicable.

In assigning a concurrent 20 percent rating for limitation of flexion, the Board recognizes that the Veteran's combined evaluation for the service-connected foot and knee disabilities may not exceed 60 percent under the "amputation rule" with application of DC 5164.  However, assignment of separate ratings is required to ensure an accurate disability picture of the service-connected disabilities, even if additional compensation is not actually payable.

The Board has considered whether a higher level of compensation should be assigned.  However, 50 percent is the maximum rating assignable for limitation of extension, and a rating higher than 20 percent for flexion requires limitation to 15 degrees, which is not shown even after repetitive motion and even allowing for the DeLuca factors (pain, weakness, fatigability, etc.).

Based on the evidence and analysis above the Board has found that although the criteria for a rating higher than 50 percent for limitation of extension are not met, the criteria are met for a concurrent 20 percent rating for limitation of flexion.  His appeal is accordingly granted to that extent.

Schedular initial evaluation of lumbosacral spine disability

The Veteran's lumbosacral spine disability, characterized as lumbosacral strain, has been rated under the criteria of 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), which in turn comes under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that the Court has stated that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

A rating of 40 percent (the currently assigned rating) is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Intervertebral disc syndrome (IVDS) may be alternatively rated based on incapacitating episodes, but the Veteran does not have IVDS so those rating criteria are not for consideration.

In addition, with respect to low back sciatic radiculopathy, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

Service connection for this disability has been in effect since December 23, 2004.

In January 2005 the Veteran presented to VA requesting magnetic resonance imaging (MRI) of his lumbosacral area.  He complained of throbbing, aching pain radiating from the low back to the left foot but sometimes down both legs; currently 8/10 in severity, at worst 9/10 and at best 4/10.  He described the pain as constant and only sometimes relieved by medication.  He was noted to have a weakened gait and to use a cane.  He denied history of falling.  He subsequently  had a VA MRI in February 2005 that showed an impression of mild-to-moderate lumbar spondylosis and peripheral stenosis, disc protrusion at L5/S1 and moderate peripheral nerve canal narrowing at L3/4 and L4/5 and facet joint arthritis, apparently chronic.

A VA PM&R clinic note in May 2005 shows the Veteran was taking prescription-strength pain medication for his left foot and low back disabilities.  On examination the Veteran ambulated with a steady gait using a cane; he was unable to toe-walk, heel-walk or tandem-walk.  There was mild discomfort to palpation of the lumbar spine.  A transcutaneous electrical nerve stimulation (TENS) unit was in place, which the Veteran reported helped a little.  There was no erythema, deformity, swelling or atrophy.  Sensation was intact in the right lower extremity (RLE) but absent in the left lower extremity (LLE), but strength was 5/5 in all extremities, and the Veteran denied bowel or bladder problems.  Deep tendon reflexes (DTRs) were 3+ to the right quadriceps and 2+ to the left quadriceps.  The clinical impression was chronic low back pain.

VA MRI of the lumbar spine in February 2007 showed an impression of mild disc bulge at L5/S1, unchanged since the previous study in February 2005.  Alignment of the spine was normal, disc signals and heights were normal and bone marrow signal and spinal cord signal were both unremarkable.  Paravertebral soft tissues were also unremarkable.  Other than the disc bulge at L5/S1 the remaining discs showed no evidence of bulges.

The file contains an independent medical evaluation by private physician Dr. Stephen S. Nason dated in March 2007, which states the Veteran had been injured in a workplace accident (motor vehicle accident while employed as a truck driver) in August 2005, resulting in new injuries to the back.  The Veteran complained of back pain in the midline, constantly aching and sometimes sharp.  The pain radiated across the lower back and then into the thighs; there was also intermittent radiation down the entire LLE to the foot.  Examination of the lumbar spine showed tenderness down the entire spine.  The Veteran refused to move more than 5 degrees in any direction, complaining of severe pain if he did so, but the Dr. Nason observed it was evident the Veteran was able to more than that when standing or sitting or doing other activities.  Straight leg raising (SLR) was mildly positive on the left but without motor or sensory deficit, and reflexes were normal.  Myelogram showed some mild-to-moderate osteophytes in the lumbar spine consistent with chronic degenerative changes.  CT of the thoracic spine showed moderate osteophytes, while CT of the lumbar spine showed degenerative changes, mild disc bulge and scoliosis.  MRI of the lumbar spine showed disc dehydration with facet joint arthritis, and EMG findings were consistent with L5 nerve root irritation on the left side.  Dr. Nason's impression was degenerative lumbar spondyloarthritis and small L5-S1 disc herniation.  Dr. Nason stated the degenerative changes were certainly not related to the motor vehicle accident; the disc herniation may be related to the accident but this could not be proven either way.   

The Veteran had a private MRI of the lumbosacral spine in March 2008 that noted a workplace injury in August 2005.  The interpreter's conclusion was left paracentral disc protrusion, minimal DDD and mild foraminal compromise bilaterally.
 
The Veteran had a VA examination of the spine in December 2008 in which he complained of chronic dull and nagging low back pain, usually at level 8/10 and aggravated by any bending, lifting, stooping, squatting, climbing, kneeling, repetitive use or standing/walking more than 5 minutes.  He reported radiation in to the bilateral lower extremities to the toes with frequent tingling, numbness, burning sensation, neuropathic pain and motor weakness in the lower extremities.  He denied urinary or fecal incontinence.  The Veteran endorsed stiffness of the lower back with frequent bilateral lumbar muscle spasms and complained of lack of endurance and excessive fatigability.  He reported frequent flare-ups of low back pain with incapacitation approximately twice per month without any known precipitating factors.  Treatment by epidural block had not been effective; medication with prescription-strength pain relievers had been moderately effective.

On examination, the Veteran was observed to walk with a limp using a cane and wearing a lumbar corset; his posture was abnormal for dextroscoliosis.  SLR was painful on the right at 20 degrees and on the left at 10 degrees.  ROM was forward flexion to 15 degrees with tenderness at 15 degrees; there was no change in ROM with repetition and no additional limitation of motion by pain, fatigue, weakness or lack of endurance after repetitive use.  The Veteran had moderate bilateral lumbar muscle spasms but no muscle atrophy, wasting, paralysis or contractures.  Neurological examination was negative for sensory or motor impairment, but the Veteran had symptoms suggestive of bilateral lumbar radiculopathy.  X-ray showed small anterior osteophytic spurring of the lower lumbar spine and some scoliosis at the sacroiliac joints.  The examiner's diagnosis was chronic lumbosacral strain with suggestive evidence of bilateral lumbar radiculopathy.     

The Veteran had a VA general medical examination in June 2009 for the specific purpose of determining whether he was unemployable due to service-connected disabilities.  In regard to the lumbosacral spine disability, the Veteran complained of low back pain that was at best level 6/10 with medication, and at worst 9-10/10.  The Veteran stated he recently noticed that he would develop a pain in the buttocks if he sat too long.  He endorsed paresthesias into the bilateral lower extremities but denied history of paralysis or weakness; he also denied incapacitating episodes due to IVDS.

On examination, the Veteran was noted to walk with a forward-leaning posture and an antalgic gait, using a cane; he was also noted to be wearing a corset.  The spine was tender.  There was no evidence of ankylosis.  SLR was positive.  ROM showed flexion to 30 degrees, with pain; the Veteran was unable to perform repetitions due to pain.   Neurological examination showed no motor loss in the extremities; there was no sensory loss in the RLE but some sensory loss in the first MTP joint in the LLE (associated with the service-connected left foot disability).  Ankle jerks were absent bilaterally, but DTRs were otherwise 2+ bilaterally.  

The examiner diagnosed chronic lumbosacral strain associated with postoperative residuals of bunionectomy of the left foot.  The examiner stated the Veteran was unable to maintain employment due to the drowsiness caused by his pain medication.  In regard to ADLs, the back disability prevented chores, shopping, exercise, sports, recreation, and driving; caused moderate limitation on traveling; caused mild limitation of bathing, dressing, toileting and grooming; and, caused no limitation of feeding. 

As noted above, the Veteran was treated at Lafayette Bone and Joint Clinic during the period November 2007 to July 2009 for joint disorders (right shoulder, cervical spine, lumbar spine and left knee) associated with a workplace motor vehicle accident in August 2005.  The Veteran generally complained of constant aching, throbbing, burning, tingling, stabbing, catching, grinding, sharp and dull symptoms.  Pain was aggravated by walking, lying down, bending, stooping, sitting, standing, lifting, depression, tension, anxiety or climbing stairs.  Examination of the lumbar spine revealed pain on hyperextension, lateral bending and rotation; forward flexion was limited to less than the midshaft tibia, and the Veteran had difficulty with the squatting maneuver.  The examiner's impression was progressive L5-S1 disc disease with bilateral foraminal stenosis with bilateral S1 radiculopathy.  
 
The file contains a Statement in Support of Claim dated in August 2009 purportedly written by the Veteran's spouse, asserting the Veteran's left foot, left knee and low back disabilities cause him difficulty in sleeping, doing chores, dressing and moving around.   A contemporaneous Statement of the Case purportedly by the Veteran's stepson, in the identical handwriting, asserts the Veteran's left foot, left knee and low back disabilities had become progressively worse, and that the Veteran required help from his spouse.

On review of the evidence above, the Board finds the criteria for a rating higher than 40 percent for the lumbosacral spine disability are not met.  The currently-assigned 40 percent rating is appropriate when forward flexion of the thoracolumbar spine is to 30 degrees or less; in this case, the Veteran had flexion to 15 degrees in December 2008 and to 30 degrees in June 2009, so the current rating is justified.  However, a rating higher than 40 percent is based on unfavorable ankylosis of the spine to some degree (50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for unfavorable ankylosis of the entire spine), and in this case the Veteran's spine is not shown to be ankylosed to any degree.

The Veteran has IVDS, so the Board has considered whether application of the alternative rating schedule for IVDS would be of benefit to the Veteran.  Under those criteria, a rating higher than the currently-assigned 40 percent would require incapacitating episodes having a total duration of at least 6 weeks during a 12-month period, and in this case the file documents no qualifying incapacitating episodes whatsoever.  Accordingly, alternative rating for IVDS is not applicable.

As noted above, the file contains letters purportedly from the Veteran's spouse and stepson asserting that the Veteran's left foot, left knee and low back disabilities have become progressively worse and cause the Veteran difficulty in sleeping, doing chores, dressing and moving around, and also require him to have help in his daily tasks.  While these letters document a severe level of disability, they do not show the Veteran's back to be unfavorably ankylosed and thus do not show entitlement to a higher schedular rating.

Further, given the lay and medical evidence consistently showing that the Veteran's low back disability is productive of bilateral lower extremity sciatic radiculopathy, the Board concludes that the evidence supports the veteran's entitlement to a separate 10 percent evaluations, and no more, under Diagnostic Code 8520, for disability comparable to mild incomplete paralysis of the sciatic nerve of his right and left lower extremities.

Based on the evidence and analysis above the Board has found the criteria for a rating higher than 40 percent for the service-connected low back disability have not been met at any time during the period under review, but that separate 10 percent ratings for the Veteran's right and left lower extremity impairment is warranted.  Accordingly, "staged" rating, is not warranted.  Fenderson, 12 Vet. App. 119.  

Schedular initial evaluation of psychiatric disability

The Veteran's service-connected psychiatric disability, characterized as a mood disorder,  has been rated  under the criteria of 38 C.F.R. § 4.126, DC 9434, which in turn comes under the General Rating Formula for Mental Disorders.

In relevant part, the rating criteria are as follows.

A rating of 50 percent (the currently assigned rating) is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired  judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board notes at the outset that the Veteran was discharged from service for alcohol abuse, and the Board denied service connection for alcoholism in November 2005.  Accordingly, the psychiatric manifestations attributable to current or past alcohol abuse are not for consideration with the service-connected mood disorder.  However, the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998).

Service connection for this disability has been in effect since June 26, 2000.

The Veteran's VA active problems list in May 2002 shows the following active psychiatric problems: combinations of drug dependence excluding opioid type drug, in remission (since June 1997) and other and unspecified alcohol dependence/unspecified drinking behavior (since April 2000).  The list is silent for depression, PTSD or any other psychiatric diagnosis subject to VA disability rating.

The Veteran testified before the Board in March 2003 that he had problems with substance abuse following discharge from service but had been abstinent for the past one and one-half years.  He was currently still in substance abuse counseling but was not on psychotropic medication.   
  
As noted above, the Veteran was treated at Lafayette Bone and Joint Clinic during the period November 2007 to July 2009 for joint disorders (right shoulder, cervical spine, lumbar spine and left knee) associated with a workplace motor vehicle accident in August 2005.  The Veteran complained of anxiety, depression and sleep deprivation.  The clinician noted a psychiatric impression of symptoms positive for depression and anxiety.

The Veteran had a VA general medical examination in June 2009 for the specific purpose of determining whether he was unemployable due to service-connected disabilities.  In regard to psychiatric symptoms, the Veteran endorsed difficulty sleeping due to his chronic back pain, but denied all other psychiatric symptoms (history of interpersonal relationship difficulties, depression, panic attacks, substance abuse, memory problems, loss of control/violence potential, homicidal or suicidal symptoms, anxiety or confusion).  Psychiatric examination showed normal affect, mood, judgment and comprehension of commands; behavior was normal and not obsessive, and there were no hallucinations or delusions.

The Veteran had a VA psychiatric examination in June 2010, performed by a psychologist who reviewed the claims file and medical record.  The Veteran reported having made a suicide gesture in 1981 after being discharged from service; he thought about suicide recently but denied any current suicide ideation.  He reported occasional violence/assaultiveness toward his family members and also endorsed previous problems with alcohol use, although this ended in 2002.  The Veteran denied current treatment for psychiatric symptoms but endorsed occasional bouts of depression, feelings of withdrawal and worthlessness, irritation/agitation, anger outbursts, impulsiveness, and suspicion/guardedness.  He stated he was sometimes unable to go to work or attend to personal hygiene.  He also endorsed nightmares several times per week associated with having participated in realistic war games during service; he stated he only slept four hours at a time due to these nightmares.  He denied panic attacks.

The examiner performed a mental status examination (MSE) and noted the Veteran to be appropriately dressed.  His psychomotor activity was remarkable only for poor eye contact.  Speech was unremarkable but his affect was constricted and his mood was anxious.  Attention and orientation were intact, and thought processes and content were unremarkable.  There were no delusions or hallucinations.  Judgment and insight were unremarkable.  Memory (recent and remote) was normal.  The Veteran was able to maintain minimum hygiene and did not exhibit obsessive or ritualistic behaviors.   The examiner administered MMPI-2 and PAI but was unable to interpret the results due to over-reporting by the Veteran, which resulted in invalid profile.

The examiner diagnosed mood disorder not otherwise specified with secondary history of alcohol abuse, in remission since 2002.  The examiner assigned a GAF score of 55.  The examiner stated that in terms of ADLs the psychiatric disability prevents household chores, shopping, engaging in sports/exercise or other recreational activities; causes severe limitation of traveling; causes moderate limitation of driving; causes slight limitation of grooming, bathing and dressing/undressing; and, causes no limitations of feeding.  The examiner also noted unstable work history with terminations due to alcohol/drug abuse and mood instability.  The examiner stated the Veteran's mental disorder did not cause total occupational and social impairment, but did result in deficiencies in most areas (judgment, thinking, family relations, work, mood or school).        

On review of the evidence above, the Board finds the criteria for evaluation higher than 50 percent were not met prior to the VA psychiatric examination in June 2010.  During the prior period (June 2000 to June 2010) the Veteran intermittently reported anxiety and depressive symptoms, but the severity of those symptoms is not recorded.  During VA examination in June 2009 the Veteran only endorsed difficulty sleeping (due to chronic back pain, not to nightmares or anxiety) but denied all other psychiatric symptoms,  Further, psychiatric examination at the time was essentially normal.  The Board accordingly finds the criteria for evaluation higher than 50 percent were not shown at any time during the period, so "staged" initial rating is not warranted.  Fenderson, 12 Vet. App. 119. 

However, following psychiatric examination in June 2010 the examiner also stated an opinion that the Veteran's disorder resulted in deficiencies in most areas, which is the threshold criterion for the 70 percent evaluation.  The examiner provided supporting rationale by noting the specific limitation of ADLs due to the Veteran's mood disorder; the examiner also cited the Veteran's report of recent suicide ideation and his report of being occasionally violent to family members, both of which are symptoms associated with the 70 percent rating.  The Board accordingly finds the criteria for a rating of 70 percent, but not more, were met as of the date of the VA examination (June 4, 2010) but not before, since that was the date the criteria for higher evaluation were shown.  

The Board has considered whether a rating higher than 70 percent may be warranted.  However, the evidence of record does not show, and the Veteran does not assert, that he has any of the signs or symptoms associated with the 100 percent rating, or that his psychiatric disability had generally resulted in total occupational and social impairment.  

In sum, the Board has found the criteria for a rating of 70 percent, but not more, have been met since June 4, 2010, but not before.  The Veteran's appeal is granted to that extent.

Other rating considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left foot, left knee lumbosacral spine and psychiatric disabilities on appeal, as the functional impairments he describes (musculoskeletal pain and weakness, impairment of gait, limitation of motion of the joints, radiculopathy to the lower extremities and symptoms of anxiety and nervousness) are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal, and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has asserted that his service-connected left foot, low back and lumbar spine disabilities on appeal have rendered him unemployable, but the Board has found in its decision above that the Veteran was gainfully employed during the period under review until June 20, 2009, the date his current TDIU became effective.  Accordingly, consideration of a TDIU will not be further considered.

Finally, the Board has considered whether the service-connected disabilities of record raise a claim for special monthly compensation (SMC) for aid and attendance or at the housebound rate.  Bradley v. Peake, 22 Vet. App. 480 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  In this case, the Veteran was granted TDIU based on multiple service-connected physical disabilities, not on a single disability; see rating decision in September 2009.  Further, the evidence does not show, and the Veteran does not contend, that he is unemployable due to his psychiatric disability alone.  Thus, the Veteran does not have any single disability that alone results in unemployability.  Thus, SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is not implicated. 

Entitlement to Temporary Total Rating 

Applicable Laws and Regulations

A total disability rating  (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) below effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2 or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major body joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Evidence and Analysis

Review of the file shows the Veteran had a temporary total ratings from August 30, 1993, to October 1, 1993; from July 14, 1994, to September 1, 1994; from September 16, 1994 to November 1, 1994; from June 19, 1995, to August 8, 1995; from August 5, 2002, to October 1, 2002; and, from July 25, 2003, to October 1, 2003.  All these temporary total ratings were granted for convalescence after surgery on the left foot.  See Rating Decisions issued in August 1993, September 1993, June 1995, July 1995, November 2002 and September 2003.

The file documents no surgery on the left foot after July 2003, and does not document a need for continued convalescence after October 2003.

The Veteran apparently presently asserts entitlement to convalescent benefits  under the provisions of 38 C.F.R. § 4.30 due to a planned procedure on April 21, 2008, in which his attending VA podiatrist, Dr. SAN, was to cut off a scar running down the left foot.  However, review of VA treatment records does not document that the Veteran had the planned surgical procedure on his left foot.  A treatment note on April 21, 2008, the date of the reported surgery, merely states that future surgery was scheduled on June 10, 2008.  Thereafter, a May 2008 VA treatment note by Dr. SAN confirms the surgery was cancelled "for now" because the Veteran was concerned about the outcome, given his history of previous surgeries; the note stated the Veteran would contact Dr. SAN if he wanted to proceed with surgery in the future.

A February 2009 Report of Contact shows the RO called the Veteran to inquire if the surgery, scheduled for June 2008, had ever been performed.  The Veteran responded that the surgery had not been performed and that his physician had explained surgery would probably not help; the Veteran had accordingly decided to not have surgery.

In April 2009 an ingrown toenail was removed from the left great toe by the VA podiatry clinic.  There were no signs of infection or calluses; the procedure was performed under local anesthetic and the Veteran was discharged with a band-aid and instructed to soak the foot in Epson salts daily for one week.  There is no indication in the treatment record stating that convalescence would be required.

On review of the evidence above, the Board finds there is no documentation of any surgical procedure during the period under review that has resulted in a requirement for convalescence.  Accordingly, the criteria for temporary total evaluation under 38 C.F.R. § 4.30 are not met and the claim must be denied.


ORDER

Service connection for ulcers is denied.

An effective date earlier than June 26, 2000, for grant of service connection for a psychiatric disability is denied.

An effective date earlier than December 23, 2004, for grant of service connection for a lumbosacral spine disability is denied.

An effective date earlier than December 28, 2006, for grant of service connection for a left knee disability is denied.

An effective date earlier than June 20, 2009, for grant of individual unemployability is denied.

An effective date earlier than June 20, 2009, for grant of DEA benefits is denied.

A rating higher than 30 percent for the service-connected left foot disability is denied.

A separate rating of 20 percent for limitation of flexion of the left knee is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial rating higher than 40 percent for the service-connected lumbosacral spine disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity, is granted.

A rating of 70 percent for the service-connected psychiatric disability is granted effective from June 4, 2010, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following VA treatment on April 21, 2008, for the service-connected left foot disability is denied. 


REMAND

The Board finds that further development is needed before the claim for service connection for recurrent ingrown toenail of the left great toe can be adjudicated.

Review of the file shows that the Veteran had an ingrown toenail of the left great toe removed by a VA podiatrist in April 2009.  The Veteran presented to the VA outpatient clinic in October 2009 complaining of the pain in left great toe due to the nail being partially loose with a new nail growing under it; the Veteran was referred to the podiatry clinic for consultation but there is no indication of record that any further treatment was provided for the toenail.

The RO denied service connection for ingrown left great toenail because the condition was not directly related to service.  However, the RO did not consider whether the condition may be secondary to the service-connected disability of the left great toe.  The nature of the service-connected disability (fusion of the left great toe, with resultant impairment of gait) raises the reasonable possibility that the claimed recurrent ingrown toenail may be due to abnormal pressure and wear on the upper surface of the toe.

VA has a duty to consider a claim under all theories of entitlement and must fully and sympathetically develop a veteran's claim to its optimum, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Originating Agency has not adjudicated the question of secondary service connection, so remand is necessary at this point.

In remanding this issue for development, the Board is aware that the Veteran is already receiving the maximum benefit allowable for combined disabilities of a lower extremity under the "amputation rule" and DC 5164; favorable action on this claim will accordingly not result in increased compensation payment.  However, as favorable action may result in entitlement to treatment or other benefits, the claim as appealed by the Veteran must be developed and adjudicated.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the etiology of any present ingrown toenail disability.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a current ingrown toenail, or current residuals of a previous ingrown toenail, that was caused or permanently worsened by the service-connected left foot disability (postoperative residuals of bunionectomy for hallux valgus, left foot, status post fusion of the left MTP joint).

The rationale for any opinion expressed must be provided.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issue of entitlement to service connection an ingrown toenail of the left great toe.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


